In a proceeding pursuant to CPL 190.25 (subd 4) for permission to inspect the Grand Jury minutes of the investigation of the death of John Yetski, petitioner appeals from an order of the County Court, Nassau County, dated April 1, 1980, which denied the application. Order affirmed, with $50 costs and disbursements to respondent O’Donnell. The decision of the County Court did not constitute an abuse of discretion (see People v Di Napoli, 27 NY2d 229). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.